Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 27, 2007                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  131879(87)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  MARY MULLINS, Personal Representative

  of the Estate of Nina F. Mullins, Deceased,

                 Plaintiff-Appellant, 

                                                                    SC: 131879     

  v                                                                 COA: 263210      

                                                                    Washtenaw CC: 03-000812-NH
  ST. JOSEPH MERCY HOSPITAL,d/b/a ST.
  JOSEPH MERCY HEALTH SYSTEM, JASON
  WHITE, M.D., RAFAEL J. GROSSMAN, M.D.,
  and KIMBERLY STEWART, M.D.,
             Defendants-Appellees  

  and 

  JAMES R. BENGSTON, and WALTER 

  WHITEHOUSE, M.D.,

             Defendants.    

  _________________________________

                 On order of the Chief Justice, the motion by Botsford Hospital for leave to
  file a brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 27, 2007                     _________________________________________
                                                                               Clerk